Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically claim 34 encompasses a range of mole ratios entirely outside that already claimed in claim 30. As such the broader range of claim 34 does not provide further limitation to claim 30.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 30 and 32-41 is/are rejected under 35 U.S.C. 103 as being obvious over Zhou et al. (CN1974631).
	Regarding claims 30, 32-37 and 41, Zhou teaches polymerizing b-s-1, 3-(4-fluorobenzoyl benzene) (referred to herein as X) along with bis-(4-hydroxybenzoyl)-benzene (referred to herein as Y)(abstract), thereby meeting the structural formulaic limitations of the current claims wherein the no other recurring units are required to be present in the structure of the polymer formed and wherein the polymer has a decomposition temperature in the range claimed (see Polymer section). Zhou fails to teach the exact ratio of moles of X:Y as claimed and the melt viscosity as claimed.  However, Zhou teaches a ratio just outside that claimed (the current application claims ratios from 1.222-3.000, while Zhou describes ratios from 0.91-1.11). However, those of ordinary skill in the art would readily recognize that the ratio of the two monomers provided would directly affect the final physical and chemical properties of the polymer formed including melting temperature and glass transition temperature as well as strength factors.  Therefore, in the absence of criticality of the specific ratio range of monomers units claimed, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of monomers used to form the polymer of Zhou in order to control the physical and chemical properties of the polymer formed.  Further, a polymer having the same repeat units as Zhou and having an optimized ratio of a first monomer to second monomer as described above wherein first and second monomer are the only required repeat units of the polymer would reasonably have the same melt viscosity as the optimized polymer of Zhou.
	Regarding claim 38, the prior art teaches wherein the melting temperature of the polymer is “about 400 degrees” which reasonably reads on the range of “about 230C to 370C” claimed.
	Regarding claim 39-40, the prior art does not require any chlorine to be present on the polymer and it would not be desired as it is an impurity.  Further, the examiner is taking Official Notice to inform the applicant that in general in polymer production it is generally undesirable to include any impurities at all as they could affect the physical and chemical properties of the product produced.  Therefore in the absence of criticality of the specific residual chlorine amount claimed, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of chlorine present in the final product in order to control the quality, chemical properties and physical properties of a product produced. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
	Claim(s) 42-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN1974631) as applied to claims 30 and 32-41 above and further in view of Wang et al. (USPGPub 2011/0104417).
Regarding claims 42-43 and 45-46, the teachings of Zhou are as shown above.  Zhou fails to teach wherein his polymer formed is combined with other materials in order to form additional products. However, Wang teaches that it is known to combine mixtures of PEKK with PEEK or PEK wherein such additives to PEKK would be considered “processing aids” [0112] wherein the purpose of creating such mixtures is for the purpose of provided polymers compositions with improved melt processing and high temperature load capacity (abstract).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the PEKK of Zhou as the PEKK of Wang as a simple substitution of one known PEKK for another wherein the results of such combination would be predictable based on the disclosure of Wang. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. 
Regarding claim 43, the teachings of Zhou in view of Wang are as shown above.  Zhou in view of Wang fails to explicitly teach combinations of polymers as described above in the concentrations claimed. However, Wang does teach modifying the ratios of polymer components in blends over a wide range seemingly for the purpose of showing how such variations control factors such as glass transition temperature (see Table 3). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of each polymer present in the polymer blend of Zhou in view of Wang in order to control  the glass transition temperature of the polymer blend of Zhou in view of Wang. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717